 

Exhibit 10.4

 

Third Amendment to Lease

 

THIS THIRD AMENDMENT TO LEASE ("Third Amendment") is made as of May 1, 2019 (the
"Effective Date"), by and between, Rickman Firstfield Associates, a Maryland
general partnership ("Landlord"), and Oriole Toxicology Services LLC, an Indiana
limited liability company ("Tenant").

 

RECITALS

 

A.           Landlord, as landlord, and Avanza Development Services, LLC, a
Delaware limited liability company ("Prior Tenant"), as tenant, are parties to
that certain Lease Agreement dated as of December 30, 2009 ("Original Lease"),
as amended by that certain First Amendment to Lease by and between Landlord and
Prior Tenant dated December 30, 2012 ("First Amendment"), as further amended by
that certain Second Amendment to Lease by and between Landlord and Prior Tenant
dated June 11, 2015 ("Second Amendment").

 

B.           Prior Tenant assigned its interest as tenant under the Lease to
Tenant pursuant to that certain Assignment and Assumption of Lease by and
between Prior Tenant and Tenant dated on or about the date hereof ("Lease
Assignment" and collectively with the Original Lease, the First Amendment, and
the Second Amendment, the "Lease").

 

C.           Landlord and Tenant desire to amend the Lease on the terms set
forth in this Third Amendment.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant, intending to be legally
bound, do hereby amend the Lease as follows:

 

1.           Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Lease.
Unless the context clearly indicates otherwise, all references to the "Lease" in
the Lease and in this Third Amendment shall hereinafter be deemed to refer to
the Lease, as amended hereby.

 

2.           Minimum Rent. Notwithstanding anything to the contrary contained in
the Lease, Tenant shall, commencing on May 1, 2019, be obligated to pay in the
manner specified in the Lease, minimum rent for the Premises in the following
amounts:

 

Lease Year  Monthly   (Annual) Rent  May 1, 2019 – April 30, 2020  $51,718.88  
$(620,626.56) May 1, 2020 - April 30, 2021  $53,270.45   $(639,245.35) May 1,
2021 - April 30, 2022  $54,868.56   $(658,422.71) May 1, 2022 - April 30, 2023 
$56,514.66   $(678,175.39) May 1, 2023 - April 30, 2024  $58,210.05  
$(698,520.65) May 1, 2024 – December 31, 2024  $59,956.36   $(719,476.26)

*not full year

 

Oriole Toxicology Services LLC Third Amendment to Lease15 Firstfield
Road Gaithersburg, MarylandPage 1 of 6



 

 

3.           Minimum Payment. Notwithstanding the Minimum Rent in Section 2 of
this Third Amendment, in an effort to maintain the viability of Tenant's
business as it operates in the Premises, Landlord is willing to accept lower
Minimum Rent payments and to defer the remaining owed amount to a later time
when Tenant sales increase. Accordingly, notwithstanding anything to the
contrary contained in the Lease, Tenant may, commencing on May 1, 2019, pay in
the manner specified in the Lease, minimum payment for the Premises in the
following amounts or five percent (5%) of sales, whichever is greater:

 

Period   Annual Minimum Payment  

Monthly Installment of
Minimum Payment

May 1, 2019 – April 30, 2020   $400,000.00   $33,333.34 May 1, 2020 – April 30,
2021   $500,000.00   $41,666.67 May 1, 2021 – April 30, 2022   $600,000.00  
$50,000.00 May 1, 2022 – April 30, 2023   $700,000.00   $58,333.33 May 1, 2023 –
April 30, 2024   $800,000.00   $66,666.67 May 1, 2024 – December 30, 2024  
Remaining Balance Owed    

 

4.           Option to Purchase. Section 5 of the First Lease Amendment is
hereby deleted in its entirety. In lieu of the Purchase Option set forth in
Section 5 of the First Lease Amendment, Tenant shall have the option to purchase
the Premises as set forth in this Section 3.

 

Landlord hereby grants to Tenant the sole and exclusive right and option (the
"Purchase Option") to purchase the Premises on the terms set forth in this
Section 3 and in Exhibit B attached to the First Lease Amendment. Tenant shall
have the right to exercise its Purchase Option at any time by delivering written
notice to Landlord of such exercise (the "Option Notice"). If Tenant exercises
the Purchase Option, then Tenant shall pay at Closing (as defined in Exhibit B
to the First Lease Amendment) an amount equal to the Purchase Price (as defined
below).

 

The "Purchase Price" shall mean the amount set forth in the table below, which
amount shall be determined based on the date that the Option Notice is given:

 

Date of Option Notice   Purchase Price On or before April 30, 2020  
$5,800,000.00 May 1, 2020 to April 30, 2021   $5,800,000.00 May 1, 2021 to April
30, 2022   $5,800,000.00 May 1, 2022 to April 30, 2023   $5,800,000.00 May 1,
2023 to April 30, 2024   $5,800,000.00 May 1, 2024 or later   $5,800,000.00 with
three percent (3%) increases for each May 1 – April 30 period after April 30,
2025

 

If Tenant exercises the Purchase Option and the Closing is not scheduled to
occur within the term of the Lease, Tenant shall continue to be bound by the
terms and conditions of the Lease until the Closing Date (as defined in Exhibit
B of the First Lease Amendment). Landlord is precluded from marketing for sale
and/or selling the Premises during the period commencing on the Effective Date
of this Third Amendment and expiring on the third anniversary of the day
immediately preceding the Effective Date of this Third Amendment.

 

Oriole Toxicology Services LLC Third Amendment to Lease15 Firstfield
Road Gaithersburg, MarylandPage 2 of 6



 

 

5.           Guaranty. Concurrently with the execution of this Third Amendment
by Tenant, and as a condition to Landlord's obligations and as a material
inducement to Landlord executing this Third Amendment, Bioanalytical Systems,
Inc., an Indiana corporation (the "Guarantor"), shall execute and deliver to
Landlord a guaranty in the form attached hereto as Exhibit A (the "BASI
Guaranty"), guaranteeing the performance of Tenant's obligations under the Lease
as set forth in the BASI Guaranty.

 

6.           Full Force and Effect. Except as expressly supplemented, amended or
modified by this Third Amendment, the Lease shall continue in full force and
effect. Landlord and Tenant do hereby ratify and affirm the terms, covenants,
conditions, and obligations of the Lease, except as otherwise set forth herein.
In the event of any conflict between any provision of the Lease and any
provision of this Third Amendment, the provision of this Third Amendment shall
prevail.

 

7.           Binding Effect. This Third Amendment shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors and
assigns.

 

8.           Counterparts. This Third Amendment may be executed in multiple
counterparts, each of which may be deemed an original and all of which, when
taken together, shall constitute one instrument.

 

[Signatures Follow]

 

Oriole Toxicology Services LLC Third Amendment to Lease15 Firstfield
Road Gaithersburg, MarylandPage 3 of 6



 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the date set forth above.

 

WITNESS:   Landlord:           Rickman Firstfield Associates     a Maryland
general partnership       /s/ Brandon Rickman   By: /s/ William M. Rickman Name:
 Brandon Rickman   Name: William M. Rickman     Title: Managing General Partner

 

WITNESS:   Tenant:           Oriole Toxicology Services LLC,     an Indiana
limited liability company       /s/ Julie A. Spencer   By: /s/ Robert Leasure,
Jr. Name:   Name: Robert Leasure, Jr.     Title: President

 

Oriole Toxicology Services LLC Third Amendment to Lease15 Firstfield
Road Gaithersburg, MarylandPage 4 of 6



 

 

Exhibit A

 

Guaranty

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned, commencing on the Effective
Date of the Third Amendment to Lease (as defined below), Bioanalytical Systems,
Inc., an Indiana corporation ("Guarantor"), hereby guarantees all the
obligations of Oriole Toxicology Services LLC, an Indiana limited liability
company ("Tenant"), under that certain Lease Agreement dated as of December 30,
2009 ("Original Lease") by and between Rickman Firstfield Associates
("Landlord"), as landlord, and Avanza Development Services, LLC, a Delaware
limited liability company ("Prior Tenant"), as amended by that certain First
Amendment to Lease by and between Landlord and Prior Tenant dated December 30,
2012 ("First Amendment"), as further amended by that certain Second Amendment to
Lease by and between Landlord and Prior Tenant dated June 11, 2015 ("Second
Amendment"), as Prior Tenant's interest was assigned to Tenant pursuant to that
certain Assignment and Assumption of Lease dated on or about the date hereof
("Lease Assignment"), as further amended by that certain Third Amendment to
Lease by and between Landlord and Tenant ("Third Amendment", and collectively
with the Original Lease, the First Amendment and the Second Amendment, the
"Lease"), for the period of time commencing on the Effective Date of the Third
Amendment and expiring on the third anniversary of the date immediately
preceding the Effective Date of the Third Amendment.

 

Guarantor further waives presentment, demand, protest, notice of protest, and
notice of dishonor, or any other default under said Lease. Guarantor agrees that
no extension of time, whether one or more, nor any other indulgences, granted by
Landlord to Tenant, or to the Guarantor. and no omission or delay on Landlord's
part, in exercising any right against or in taking any action to collect from or
pursue Landlord's remedies against Tenant or Guarantor, will release, discharge,
or modify the duties of the Guarantor. Guarantor agrees that Landlord. without
notice to or further consent from Guarantor, release any collateral, security
now held or hereafter acquired, and no such action will release, discharge or
modify the duties of the Guarantor hereunder

 

Guarantor further agrees that Landlord will not be required to pursue or exhaust
any of its rights or remedies with respect to any collateral, security, or other
guarantees, or take any action of any sort, prior to demanding payment from or
pursuing its remedies against the Guarantor.

 

Notwithstanding anything to the contrary in this Guaranty, Guarantor's liability
hereunder shall be limited to the sum of: (i) the Minimum Rent due under the
Lease to Landlord at the time Tenant becomes in default thereunder, and (ii)
Minimum Rent for a period of twelve (12) months immediately following the moment
Tenant becomes in default under the Lease (collectively, the "Guaranty Cap").
For the avoidance of doubt, Landlord shall have no claim against Guarantor for
any amounts due under the Lease in excess of the Guaranty Cap.

 

The rights of the holder of this agreement or instrument to receive payment are
subject and subordinate to the final payment of all obligations of Oriole
Toxicology Services LLC and Bioanalytical Systems, Inc. to First Internet Bank
of Indiana, or its successors or assigns, pursuant to the terms of a
Subordination Agreement, dated as of May 1, 2019, by and among Bioanalytical
Systems, Inc., Oriole Toxicology Services LLC, Smithers Avanza Toxicology
Services LLC, and First Internet Bank of Indiana.

 

Oriole Toxicology Services LLC Third Amendment to Lease15 Firstfield
Road Gaithersburg, MarylandPage 5 of 6



 

 

  GUARANTOR:       Bioanalytical Systems, Inc.       By: /s/ Robert Leasure, Jr.
    Robert Leasure, Jr., President and Chief Executive Officer

 

Oriole Toxicology Services LLC Third Amendment to Lease15 Firstfield
Road Gaithersburg, MarylandPage 6 of 6



 